Van Dusen, P. J.,
Testator’s will directed his daughter Barbara “to pay from her share of my estate to my sister, Bridget”, an annuity of $500. There is a similar provision for his sister Margaret. He gave Barbara the income of a share of the residue. He also devised to Barbara premises 2032 Race Street. The annuity has not been paid, and Bridget and Margaret ask for an order on Barbara to pay, and in default of payment for an order of sale of the Race Street property to pay the annuities.
*480This specifically-devised piece of real estate is, in our opinion, part of Barbara’s “share” and the annuities are charged upon it.
Another clause of the will is pointed out as follows.:
“It is my wish however that the payment of said legacies be not unduly delayed, and, if in the judgment of my said executors or their successors, it would be well to place a mortgage, or mortgages, on my real estate, not specifically devised, for the purpose of liquidating said legacies, I hereby authorize and empower my said executors, or their successors, to do so. . . .”
There are straight money legacies in the will.
The annuities are excepted from the operation of this clause, for they are charged on the specifically-devised real estate of Barbara, and not on the residuary real estate, in the corpus of which Barbara has only a contingent interest. This is an appropriate proceeding by which to enforce the charge.
The prayer of the petition is granted.